Title: From Alexander Hamilton to Isaac Craig, 25 August 1794
From: Hamilton, Alexander
To: Craig, Isaac



War Department August 25th 1794
Sir,

Your letter of the 17th Instant to the Secretary at War has been received and duly attended to.
The suggestions respecting additional measures of defence have been considered, but the danger of the means falling into the hands of the insurgents, appears at present an objection.
It is hoped that every thing at Pittsburgh or which shall come there, not necessary for the Post itself, has been forwarded down the river & will continue to be so as long & as fast as it can be done with safety.
The friends of Government at Pittsburgh ought to rally their confidence and if necessary manifest it by Acts. They cannot surely doubt the power of the U. States to uphold the authority of the laws, and they may be assured that the necessity of doing it towards preserving the very existence of Government so directly attacked will dictate & produce a most rigorous and persevering effort; in which the known good sense and love of order of the quiet body of the people and all the information hitherto received of their sentiments & feelings with regard to the present emergency, authorise a full expectation of their hearty cooperation—with esteem
I am   Sir   Your Most Obedient Servant

Alexander Hamiltonfor the Secy at War
Isaac Craig EsquireD Q M G

